Case 1:17-cv-02989-AT Document 675-1 Filed 12/05/19 Page 1 of 22




               EXHIBIT A
   Case 1:17-cv-02989-AT Document 675-1 Filed 12/05/19 Page 2 of 22




                                              Executive Summary

Initial Findings: Pilot Counties Municipal Elections 2019

                      New Georgia Statewide Voting System
       Case 1:17-cv-02989-AT Document 675-1 Filed 12/05/19 Page 3 of 22




Overview

The intent of conducting pilots in municipal elections is to place the new
equipment into real election conditions to evaluate the equipment, the processes
and importantly the people interacting with the new verifiable paper trail voting
system.

As the office of Secretary of State has been working with the new system, we have
seen that it isn’t simply changing one type of mechanism, a Direct Recording
Electronic (DRE) voting, machine for another machine, the Ballot Marking Device
(BMD). The new paper ballot voting system fundamentally changes the way that
the state of Georgia has conducted voting for nearly two decades.

With that in mind, the implementation team understood that piloting the new
system in real world conditions, with the introduction of poll workers, polling
places, and most importantly voters, would be vital to bring potential issues to the
forefront.

With that in mind, we picked nine counties to do the initial pilots:
Bacon, Bartow, Carroll, Catoosa, Decatur, Evans, Lowndes, Paulding, and
Treutlen. All elections officials were brought in for three days of training to our
Center For Elections with Dominion and SOS Staff. Bacon, Evans, and Treutlen
ended up having no municipal elections, so the remaining six counties conducted
their November elections on the new system. Cobb County volunteered to conduct
a pilot election with the new system, except using hand-marked paper ballots
instead of ballot marking devices. That pilot still included the Poll Pad, Polling
Place Scanner, and new election management system. The Secretary of State’s
office is extremely grateful to the counties who volunteered to be the first to test
this new system. Their work and lessons learned is irreplaceably valuable as the
State continues this implementation.




2
         Case 1:17-cv-02989-AT Document 675-1 Filed 12/05/19 Page 4 of 22




Initial Findings

There were 27,482 votes cast in the Municipal (and County) elections in the six pilot counties.
That means there were 27,482 interactions by voters with the new voting machines that were
completed successfully.

Here are the breakouts of ballots cast:

County                    Votes Cast               Registered              Percent Turnout
Bartow                    1,989                    13,708                  14.5%
Carroll                   3,455                    25,527                  13.5%
Catoosa                   4,614                    47,840                  9.6%
Decatur                   1,047                    6,974                   15.0%
Lowndes                   9,495                    71,017                  13.4%
Paulding                  6,882                    107,021                 6.4%

Here are the breakouts of the deployment of equipment:

County              Advanced                                Election Day
                    BMD                   Polling Place     BMD                Polling Place
                                          Scanner                              Scanner
Bartow              27                    4                 180                26
Carroll             12                    3                 20                 12
Catoosa             14                    2                 48                 11
Decatur             25                    2                 169                10
Lowndes             10                    1                 22                 2
Paulding            21                    5                 28                 5

Totals              109                   17                467                66


So overall in service there were 576 BMDs and 83 Polling Place Scanners deployed.

As you will see in the subsequent appendices there were 45 total “incidents” reported. Some of
those were not problems, they were reports of the system functioning properly, but it being new,
and wanting to be thorough, the poll workers called them into the technicians from Dominion.

By that measure, we had 45 incidents out of 27,482 votes or an incident rate of 0.164%.
There were 4 touchscreens out of 576 (0.69%) and 1 scanner out of 83 (1.2%) were taken
from service out of an abundance of caution. Further, nearly all issues were caused by
human error or interaction which can be mitigated through training or identified through
testing.




3
        Case 1:17-cv-02989-AT Document 675-1 Filed 12/05/19 Page 5 of 22




APPENDIX A
Multiple County

PollPad
Each County, with the exception of Catoosa, had an issue upon opening of polls with some
PollPads. Some PollPads were not able to produce Voter Cards to activate the BMDs. The
process would start and the voter could be identified as being in the right place. However, the
screen would ask the voter to pick a party. Obviously, as a municipal or county election, the
elections are non-partisan, so the work-flow would hit a dead end. The issue was discovered
upon the opening of the polls and was reported from Bartow, Carroll, Cobb, and Paulding by
approximately 7:20am. SOS office requested that Dominion contact their technicians on site in
the remaining counties and discovered the issue was in Decatur and Lowndes as well.

The Center For Elections identified the issue was there was an additional field within the dataset
erroneously. The issue could be remedied be reloading the final dataset with the field removed.
By 7:40am the SOS office directed that KnowInk and Dominion do a universal fix quickly by
loading that dataset through a WiFi connection. That was executed and the PollPads then began
to function properly by approximately 8:20am.

Below are the collected reports:

                                   Equipmen                                       Resolution
 Time           Location           t              Issue          Resolved         Notes
Time            County             Equipmen      Issue           Resolved         Resolution
                                   t                                              notes
                Bartow             PollPads      At least one
                                                 working at
                                                 each
                                                 location
724             Carroll            PollPads      Bonner-         Resolved
                                                 pollpads
                                                 not able to
                                                 create
                                                 cards, also
                                                 not working
                                                 at other
                                                 county
                                                 admin.
                                                 Greg
                                                 contacted
                                                 KnowInk
                                                 person
802             Carroll            PollPads      pollpads to     Resolved
                                                 syncing-
                                                 unable to
                                                 process
                                                 voters


4
      Case 1:17-cv-02989-AT Document 675-1 Filed 12/05/19 Page 6 of 22



            Decatur      PollPads    Some
                                     working,
                                     some did not
733         Lowndes      PollPads    Gabe           Resolved
                                     reported
                                     the
                                     pollpads
                                     are not
                                     working,
                                     called
                                     Rokey, it is
                                     the same
                                     issue they
                                     saw in the
                                     warehouse
800         Lowndes      PollPads    Lowndes-       Resolved
                                     Gabe
                                     reported
                                     that they
                                     are not able
                                     to process
                                     voters
                                     through the
                                     pollpad,
                                     said we can
                                     turn on Wi-
                                     Fi
807         Lowndes      PollPads    per Gabe,      Resolved
                                     one tech
                                     going
                                     around to
                                     update
                                     pollpads
                                     does not
                                     work
717         Paulding     PollPads    Pollpads       Resolved
                                     not working
                                     at Diane
                                     Wright-
                                     unable to
                                     scan unable
                                     to look up
                                     manually,
                                     they have a
                                     line and
                                     people are
                                     leaving.
                                     Left
                                     message
                                     for Rokey

5
       Case 1:17-cv-02989-AT Document 675-1 Filed 12/05/19 Page 7 of 22




APPENDIX B
Bartow County

Time         County      Equipment    Issue           Resolved   Resolution
                                                                 Notes
620          Bartow      Touchscree   Touchscreen     Resolved
                         n            staying in
                                      landscape
                                      mode
945          Bartow      PPS          Scanner was     Resolved
                                      needing to
                                      have some
                                      ballots, not
                                      all, inserted
                                      multiple
                                      times to
                                      read ballot
                                      AAFAJJJ0050,
                                      scanner is
                                      reading
                                      ballots
1043         Bartow      Touchscree   Cartersville    Resolved   picked up
                         n            West-                      an incident
                                      Touchscreen                report,
                                      rebooted                   pollworker
                                      while voter                was able to
                                      was at the                 reactivate
                                      touchscreen                machine,
                                      , voter was                voter was
                                      able to vote               able to
                                      normally                   reuse card
                                      once                       without
                                      machine                    issue, no
                                      rebooted                   further
                                      and                        issues
                                      pollworker                 reported on
                                      got machine                this


6
       Case 1:17-cv-02989-AT Document 675-1 Filed 12/05/19 Page 8 of 22



                                      back to                   machine.
                                      voting
                                      screen
1500         Bartow      Touchscree   Cartersville   Resolved
                         n            West-
                                      Machine
                                      rebooted,
                                      stuck at the
                                      boot loader
                                      screen,
                                      power
                                      cycled
                                      machine,
                                      operating
                                      normally at
                                      this time
1735         Bartow      Touchscree   Catersville
                         n            West-
                                      machine
                                      rebooted
                                      stuck at
                                      boot loader
                                      screen,
                                      cycled
                                      power on
                                      machine.
                                      2nd time
                                      this
                                      happened
                                      on this
                                      machine
1820         Bartow      Touchscree   Cartersville   Resolved
                         n            -East
                                      machine
                                      froze,
                                      rebooted
                                      battery and
                                      machine
                                      returned to
                                      normal
                                      operation
                                      SN:1907020
                                      644
                         PollPads                               pollpad
                                                                check in -
                                                                trouble
                                                                reading
                                                                drivers
                                                                licenses.
                                                                Strong

7
       Case 1:17-cv-02989-AT Document 675-1 Filed 12/05/19 Page 9 of 22



                                                                 florecent
                                                                 light above
                                                                 PP. Did
                                                                 partial
                                                                 manual
                                                                 check in
                         PPS                                     After use, it
                                                                 is helpful to
                                                                 submit
                                                                 ballot face
                                                                 down (fold
                                                                 down)
1850         Bartow      Touchscree    Cartersville   Resolved
                         n             East
                                       touchscreen
                                       down,
                                       rebooted
                                       and stuck
                                       on a black
                                       screen.




APPENDIX C
Carroll County
Time         County       Equipment    Issue          Resolved   Resolution
                                                                 Notes
845          Carroll      PPS          precinct       Resolved
                                       scanner
                                       jammed,
                                       cleared
                                       jam, ICP
                                       would not
                                       accept
                                       ballots,
                                       scanner
                                       replaced,
                                       voting
                                       normal
1246         Carroll      Touchscree   Machine        Resolved
                          n            rebooted,
                                       stuck at the
                                       boot loader

8
       Case 1:17-cv-02989-AT Document 675-1 Filed 12/05/19 Page 10 of 22



                                       screen,
                                       power
                                       cycled
                                       machine,
                                       operating
                                       normally at
                                       this time
1320         Carroll      Touchscree   Bonner-        Resolved   tech
                          n            swapping                  swapping
                                       out 2                     out
                                       touchscree                machines
                                       n because
                                       they have
                                       rebooted
                                       multiple
                                       times
1545         Carroll      Touchscree   machine        Resolved   county
                          n            battery                   admin
                                       symbol                    location
                                       dissapeared
                                       from
                                       machine,
                                       machine
                                       still
                                       functioning
                                       normal.
                                       Tech
                                       keeping
                                       watch on
                                       machine for
                                       any
                                       changes
1545         Carroll      Touchscree   voter stuck    Resolved   bonner-
                          n            drivers                   rover
                                       license into              onsite,
                                       machine,                  same
                                       machine                   location has
                                       went to a                 had an
                                       black                     issue on 4
                                       screen,                   of 6 total
                                       rebooting                 machines,
                                       machine,                  2 machines
                                       black                     rebooted
                                       screen has                and where
                                       happened                  replaced
                                       multiple                  and then 1
                                       times on                  of the
                                       this                      replacemen
                                       machine.                  t machines
                                                                 rebooted as

9
       Case 1:17-cv-02989-AT Document 675-1 Filed 12/05/19 Page 11 of 22



                                                                 well.bonner
                                                                 down to 3
                                                                 touchscree
                                                                 n,
                                                                 tabernacle
                                                                 church had
                                                                 machine
                                                                 rebooted
                                                                 also
1545         Carroll      Touchscree   rebooted       Resolved   university
                          n            machine                   of west GA-
                                       but it will               machine
                                       not power                 replaced,
                                       back on.                  machine
                                       Recommen                  rebooted
                                       ded to                    normally
                                       remove                    but they
                                       power,                    are
                                       remove                    replacing
                                       battery, let              the
                                       machine sit               machine
                                       for 2
                                       minutes,
                                       replug
                                       battery,
                                       once
                                       machine is
                                       at the start
                                       screen plug
                                       in power
                                       and resume
                                       normal
                                       operation




APPENDIX D
Catoosa County
10
       Case 1:17-cv-02989-AT Document 675-1 Filed 12/05/19 Page 12 of 22




Time         County       Equipment    Issue          Resolved   Resolution
745          Catoosa      Touchscree   lakeview                  Log files
                          n            printer jam,              will be
                                       printed                   collected
                                       ballot                    Thurs/Fri
                                       information               and sent to
                                       on one                    Dominion
                                       page and                  engineering
                                       barcode on
                                       second
                                       page, ballot
                                       being
                                       spoiled and
                                       voter
                                       remaking
                                       ballot
1010         Catoosa      Touchscree   power not      Resolved
                          n            attached
                                       correctly-
                                       reattached
                                       power
                                       correctly
                                       and
                                       touchscree
                                       n is working
                                       normally
1040         Catoosa      Touchscree   Ringgold       Resolved   number
                          n            Freedom                   mismatch
                                       Center-                   on
                                       voter went                touchscree
                                       to                        n compared
                                       touchscree                to scanner
                                       n, before                 and voter
                                       printing                  registration
                                       ballot the                numbers.
                                       screen                    Tonya is
                                       went blank,               aware of
                                       Voter was                 the
                                       able to use               situation.
                                       same voter                Machine
                                       card and                  escalated
                                       cast a                    to
                                       ballot                    Engineering
                                       successfully              and we will
                                       without re-               need to pull
                                       creating                  the log files
                                       voter                     from
                                       access                    machine.
                                       card, tech

11
       Case 1:17-cv-02989-AT Document 675-1 Filed 12/05/19 Page 13 of 22



                                       mentioned
                                       touchscree
                                       n number
                                       increased
                                       by 2 ballot
                                       printed,
                                       scanner
                                       and voter
                                       count
                                       numbers
                                       match.
1100         Catoosa      Touchscree   Fort          Resolved
                          n            Oglethorpe
                                       City:
                                       machine
                                       keeps going
                                       black, tech
                                       going
                                       onsite to
                                       check the
                                       power
                                       connections
                                       . Taking
                                       machine
                                       out of
                                       service and
                                       will use
                                       remaining
                                       machines
                                       at that
                                       location
1327         Catoosa      Touchscree   West Side     Resolved    recycled
                          n            location:                 power to
                                       pollworker                the
                                       added                     touchscree
                                       paper to                  n and
                                       the printer               printer and
                                       and they                  everything
                                       received a                worked
                                       message on                normal,
                                       the screen                suspect
                                       about the                 they hit the
                                       change                    prompt to
                                                                 not use the
                                                                 USB device
                                                                 and did not
                                                                 reboot the
                                                                 touchscree
                                                                 n and the
                                                                 printer both

12
       Case 1:17-cv-02989-AT Document 675-1 Filed 12/05/19 Page 14 of 22



                                                                 causing the
                                                                 issue.
1340         Catoosa      Touchscree   West side      Resolved   recycled
                          n            location:                 power to
                                       pollworker                the
                                       smart card                touchscree
                                       are not                   n and
                                       reading in                printer and
                                       the tech is               everything
                                       creating a                worked
                                       new                       normal,
                                       pollworker                suspect
                                       card.                     they hit the
                                       Having this               prompt to
                                       issue on 2                not use the
                                       of 4                      USB device
                                       machines,                 and did not
                                       tech taking               reboot the
                                       pollworker                touchscree
                                       card to site              n and the
                                                                 printer both
                                                                 causing the
                                                                 issue.
1850         Catoosa      Touchscree   Oglethorpe     Resolved
                          n            touchscree
                                       n rebooted
                                       and went to
                                       a black
                                       screen




13
       Case 1:17-cv-02989-AT Document 675-1 Filed 12/05/19 Page 15 of 22




APPENDIX E
Decatur County

Time         County       Equipment    Issue        Resolved     Resolution
                                                                 Notes
630          Decatur      Electrical
                                                                 power
                                                                 issues at
                                                                 the
                                                                 coliseum,
                                                                 finding live
                                                                 outlets for
                                                                 use

2020         Decatur      CSD                                    Question
                                                                 about CSD
                                                                 procedure
                                                                 to verify he
                                                                 was doing it
                                                                 correctly




14
       Case 1:17-cv-02989-AT Document 675-1 Filed 12/05/19 Page 16 of 22




APPENDIX F
Lowndes County

Time         County       Equipment     Issue         Resolved   Resolution
                                                                 Notes
     825       Lowndes     Touchscree   precinct 6
                               n        touchscree
                                        n not
                                        showing
                                        charging,
                                        asked to
                                        verify unit
                                        is plugged
                                        in, UPS is
                                        showing
                                        correctly
                                        and the
                                        power is
                                        plugged in
                                        on the
                                        touchscree
                                        n
     1355      Lowndes     Touchscree   USB change    Resolved
                               n        message on
                                        1 machine,
                                        checking to
                                        make sure
                                        the site is
                                        checking
                                        the check
                                        box to use
                                        the USB
                                        device and

15
       Case 1:17-cv-02989-AT Document 675-1 Filed 12/05/19 Page 17 of 22



                                        hitting
                                        always on
                                        the
                                        message.
     1745      Lowndes     Touchscree   Precinct 4-
                               n        touchscree
                                        n frozen,
                                        tech went
                                        onsite and
                                        power
                                        cycled the
                                        machine,
                                        pulled the
                                        battery
                                        then
                                        replugged
                                        the battery
                                        and
                                        machine
                                        returned to
                                        normal
                                        operation
     1820      Lowndes     Touchscree   Naylor- 3
                               n        machines
                                        at one end
                                        of the
                                        building
                                        and when
                                        the voter
                                        prints it
                                        causes the
                                        other 2
                                        touchscree
                                        ns to show
                                        a usb
                                        change
                                        message.
                                        the same
                                        thing
                                        happens in
                                        the same
                                        building but
                                        at a
                                        different
                                        outlet in
                                        the
                                        building,
                                        same thing
                                        where a
                                        voter prints

16
       Case 1:17-cv-02989-AT Document 675-1 Filed 12/05/19 Page 18 of 22



                                       on 1
                                       touchscree
                                       n and the
                                       other 2
                                       show the
                                       USB change
                                       message
     2045      Lowndes     Reporting                             questions
                                                                 about
                                                                 Results
                                                                 Tally
                                                                 Reporting
                                                                 and getting
                                                                 results
                                                                 loaded
                                                                 correctly.
                                                                 Scanner
                                                                 cards were
                                                                 created for
                                                                 only 1
                                                                 scanner so
                                                                 everything
                                                                 scanned on
                                                                 second
                                                                 scananer
                                                                 weren't
                                                                 recognized
     2110      Lowndes        PPS                                tech
                                                                 created one
                                                                 set of cards
                                                                 for multiple
                                                                 scanners
                                                                 creating an
                                                                 issue where
                                                                 the county
                                                                 can not
                                                                 load the
                                                                 cards this
                                                                 happened
                                                                 at multiple
                                                                 polling
                                                                 locations.
                                                                 The plan is
                                                                 to create
                                                                 CSD
                                                                 scanners
                                                                 and run the
                                                                 ballots
                                                                 tonight
                                                                 through the

17
       Case 1:17-cv-02989-AT Document 675-1 Filed 12/05/19 Page 19 of 22



                                                                 CSD to get
                                                                 results




APPENDIX G
Paulding County

Time         County       Equipment    Issue         Resolved    Resolution
                                                                 Notes
640          Paulding     Touchscree   PW card not
                          n            working on
                                       all
                                       machines,
                                       borrowed
                                       PW card
                                       from
                                       another
                                       precinct to

18
       Case 1:17-cv-02989-AT Document 675-1 Filed 12/05/19 Page 20 of 22



                                       get all
                                       machines
                                       up and
                                       running
700          Paulding     PPS          time not       Resolved
                                       changed-
                                       Church at
                                       the Ridge
1410         Paulding     Accessible   Poplar         Resolved
                          session      Springs
                                       Batist
                                       Chruch,
                                       headset
                                       unable to
                                       hear audio,
                                       pollworker
                                       created the
                                       card for the
                                       accessible
                                       voter
                                       incorrectly
1505         Paulding     Touchscree   Watson         Resolved
                          n            Precinct-
                                       touchscree
                                       n needed to
                                       be reboot,
                                       it wasn’t
                                       reading
                                       smart cards
                                       and when it
                                       came back
                                       on had
                                       message
                                       that the
                                       reader was
                                       detached,
                                       rebooted
                                       machine
                                       again and
                                       normal
                                       operation
                                       continued
1945         Paulding     CSD                                    when
                                                                 scanning
                                                                 results not
                                                                 all results
                                                                 were
                                                                 loading into
                                                                 Results
                                                                 Tally

19
       Case 1:17-cv-02989-AT Document 675-1 Filed 12/05/19 Page 21 of 22



                                                                  Reporting
                                                                  module,
                                                                  ended up
                                                                  re-scanning
                                                                  the 81
                                                                  ballots and
                                                                  they
                                                                  transferred
                                                                  into module
                                                                  normally




APPENDIX H
Next Steps

     - As of Friday, November 8, Dominion has obtained log records from any
       equipment with reported issues.
     - Log files being examined by Dominion engineering
20
        Case 1:17-cv-02989-AT Document 675-1 Filed 12/05/19 Page 22 of 22




     - For Cobb hand-marked pilot, anecdotal accounts of voters given incorrect
       ballots. Need to compare reporting at precinct level to voter check-ins.
     - County Debrief to GA SOS Office, Dominion, and KnowInk scheduled.
     - Prepare for runoffs in Valdosta Mayor race, Smyrna Mayor race, and
       Smyrna Ward 2 with information obtained from first pilot.




21
